DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Examiner acknowledges the reply filed 10/13/2021. Claim 1 was amended. No claims were newly added. No claims were canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and all claims depending therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 
Regarding claim 1, the new matter is the limitation “providing a syringe having a volume filled with a fluid for injection, the syringe having a nozzle coupled to a first cap; the first cap having a first end and a second end… wherein the second end is coupled to the first cap by a threaded engagement” is unclear. Specifically, the original disclosure does not show or disclose the second end of the first cap being coupled to the first cap by a threaded engagement. A skilled artisan would assume that the second end of a segment of the first cap, not a component which is coupled to the first cap. 
As best understood, the limitation will be interpreted to mean that the second end of the first cap is coupled to the syringe by a threaded engagement. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13, 14 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “providing a syringe having a volume filled with a fluid for injection, the syringe having a nozzle coupled to a first cap; the first cap 
As best understood, the limitation will be interpreted to mean that the second end of the first cap is coupled to the syringe by a threaded engagement. 
Claims 13 and 14 recite “providing a second cap for engagement to the nozzle of the syringe…” (claim 13) and “removing the second cap from a plunger of the syringe” (claim 14). However, claim 1, upon which claims 13 and 14 depend, has been amended to recite “…removing a second cap from a plunger of the syringe and coupling the second cap to the nozzle [of the syringe]…”. Thus, it is not clear if claims 13 and 14 are intended to further limit the claimed invention, or whether claims 13 and 14 are intended to recite a different “second cap” from the “second cap” recited in amended claim 1. Accordingly, claims 13 and 14 render the scope and meaning of the claim unclear.

Allowable Subject Matter
Notwithstanding the claim rejections discussed above, claim 1 recites allowable subject matter regarding the step of “after injecting some of the fluid for injection through the patient fluid line access valve, removing a second cap from a plunger of the syringe and coupling the second cap to the nozzle, wherein the second cap comprises a second pad containing an antimicrobial solution.”
Alpert (U.S. Pub. 2012/0022469 A1, hereinafter “Alpert”) in view of Tennican (U.S. Pub. 2007/0282280 A1, hereinafter “Tennican”).
Alpert discloses a method for antiseptically maintaining a patient fluid line access valve, the method comprising: providing a syringe 80 (Fig. 8A) having a volume filled with an fluid for injection (see Fig. 9, step 105 disclosing that medical fluid is introduced into the syringe), the syringe having a nozzle (illustrated in Fig. 7 as the extension of the syringe that contacts the sealing layer 78) coupled to a first cap 50 (Fig. 7), the cap 50 having a first end (being covered by a lid 70 shown in Fig. 8A) and a second end (being opposite the first end and defined by neck 76 and opening 74 shown in Fig. 7), the first end comprising a first opening (see Fig. 7, annotated below) having a first pad disposed therein (see Fig. 7, annotated below) wherein the second end is coupled to the first cap by a threaded engagement 36 (Fig. 7); wherein the first end is sealed by a removable lid 70 (Fig. 8A) covering the first opening; 
removing the removable lid covering thereby exposing the first opening (see para [0041] describing Fig. 8B as “the first step of entirely removing the lid 70”; see also step 110 in Fig. 9); 
engaging the first opening to the patient fluid line access valve, thereby contacting the pad to a at least a portion of the patient fluid line access valve (see para [0041] describing Fig. 8C as the step of connecting the first opening to the fluid line access valve, which is illustrated in Fig. 4A as a luer connector 40 having a septum 48; see also step 115 in Fig. 9); 
disinfecting at least a portion of the patient fluid line access valve (i.e., upon engagement of the first opening to the patient fluid access line valve, the septum 48 
disengaging the cap from the syringe nozzle by unthreading the cap from the syringe and connecting the nozzle of the syringe to the patient fluid line access valve (see Fig. 8D showing the syringe 80 directly connected to the patient fluid access valve 40 which is achieved by unthreading the cap 50 from the syringe 80 and discarding it; see also para [0041] disclosing that Fig. 8D shows the “final step wherein the device 50 has been detached from the female luer connector 40 and then removed from syringe 80 and discarded; see also steps 120 and 125 in Fig. 9).

    PNG
    media_image1.png
    896
    833
    media_image1.png
    Greyscale


However, Alpert does not appear to disclose after injecting some of the fluid for injection through the patient fluid line access valve, removing a second cap from a plunger of the syringe and coupling the second cap to the nozzle, wherein the second cap comprises a second pad containing an antimicrobial solution.
Tennican, discloses a device for antiseptically maintaining a patient fluid line access valve, and discloses a syringe 42c (Fig. 16) having a first cap 45c for fitting over a nozzle 50 of the syringe (Fig. 16), and having a second cap 44c (Fig. 16) removably coupled with the plunger of the syringe. The second cap 44c comprises a distal end and a proximal end, wherein the distal end of the second cap comprises a second receptacle 62c (Fig. 16) having a second pad 64c (Fig. 16) disposed therein, the second pad containing an antimicrobial solution (see para [0050] disclosing that the second pad 64c can contain an applicator material; and see para [0043] disclosing that the applicator material may contain an antimicrobial agent such as alcohol). 
coupling the second cap to the nozzle of the syringe after using the syringe. Rather, Tennican discloses that the second cap is intended to be coupled to an intravascular port (external to the syringe) such that the antimicrobial solution is applied to the external surfaces of the port (see paras [0050], [0058]). Further, Tennican does not disclose or suggest that the second cap could, or would, be used to cover the nozzle 50 of the syringe. Para [0062] of Tennican, for example, appears to distinguish the first cap 45c from the second cap 44c, disclosing that the first cap 45c has a housing 60c that can fit over (or internally to) the luer-lock fitting of the nozzle 50, in contrast to the second cap 45c which has a housing 80c that can fit over (or internally to) another luer-lock fitting of the port to be cleansed. The mere possibility that the luer-lock fitting of the port could be of the same size as the luer-lock fitting of the nozzle of the syringe, allowing the second cap to be fitted onto the nozzle of the syringe, does not appear to be sufficient evidence for a skilled artisan to conclude that it would have been obvious to perform the explicit method step of “after injecting some of the fluid for injection through the patient fluid line access valve, removing a second cap from a plunger of the syringe and coupling the second cap to the nozzle, wherein the second cap comprises a second pad containing an antimicrobial solution.”
Applicant is directed to the Notice of References Cited for prior art considered to be pertinent to the claimed invention. For instance, Gingras (U.S. Pat. 3,270,743) discloses an antimicrobial cap 33 located on a plunger end 11 of a syringe 1 (see Figs. 1-3). However, the antimicrobial cap 33 does not appear to be used for coupling to the nozzle of the syringe as required by the claimed invention. Further, Haber (U.S. Pat. 4,799,926) discloses an antimicrobial cap 14/10 (Figs. 1-2) located on a plunger end 8 of a syringe 1 (Fig. 1). However, the antimicrobial cap is used to disinfect a portion of the target site to be treated (as shown in Fig. 3), not to be coupled to the nozzle of the syringe after use as required by the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/14/2022